DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Won (KR 10-2014-0122067, provided machine translation cited below).
In regards to claim 1, Won teaches a deposition mask unit comprising:
a mask (130) comprising a plurality of openings (MAP) (fig. 1-2; pg. 5, lines 5-20), and
a mask frame (110) comprising at least a tension member (150) which provides a raised portion at which the mask is attachable to the mask frame (fig. 1, 4-12; pg. 4, lines 27-35, pg. 5, lines 28-35, pg. 9, lines 27-32), the mask frame and tension member comprising:
a support portion is provided by the mask frame and tension member (fig. 4-12; pg. 4, lines 23-30), and
a contact portion (c1-c8, bonding portion) protruding from an upper surface of the tension member, an upper surface of the contact portion being curved (fig. 5-12; pg. 6, lines 28-36).
In regards to claim 2, Won teaches the mask is attached to the mask frame is spaced apart from the support portion of mask frame and tension member (fig. 1, 4-12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Won as applied to claims 1-2 above, and further in view of Ko (US 2015/0034005).
In regards to claim 4, Won has been discussed above, but does not explicitly teach a thickness of the deposition mask sheet is about 1 micrometer to about 100 micrometers.
However, Ko teaches a mask (200) comprises a thickness 10 to 60 micrometers (fig. 3-6; para. 53).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the thickness of the mask of Ko onto the mask of Won because Ko teaches it will a control of the applied tensile force to the mask (para. 20).
In regards claim 4, Won and Ko do not explicitly teach a maximum height of the upper surface of the bonding portion from the upper surface of the support portion is equal to the thickness of the deposition mask sheet.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have sized the contact portion (bonding portion) to have a height equal to the thickness of the mask, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  (MPEP-2144.05-II-A)

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Won as applied to claims 1-2 above, and further in view of Nakamura (US 2019/0316245).
In regards to claim 5, Won teaches the mask comprises the plurality of openings (MAP) which allows for deposition material to pass through the mask (fig. 1-2; pg. 5, lines 5-20).
Won does not explicitly teach a distance between adjacent openings among the plurality of openings is about 5 micrometers to about 15 micrometers
However, Nakamura teaches a divided mask (22) comprising a plurality of openings (23a), where the openings are spaced apart from one another with a distance (g), where the distance is approximately 15-micrometers (fig. 1-2; para. 37, 44-46).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the spacing of the openings of the divided mask of Nakamura onto the plurality of openings of the mask of Won because it will provide a desired resolution of the display device being made (para. 46).
In regards claim 6, Won and Nakamura do not explicitly teach a number of the plurality of the openings is about 1,000,000 or more.
However, the number openings is dependent on the spacing between the plurality of the openings and the size of the mask.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have sized the mask with the desired spacing for the plurality of the openings to result in the plurality of the openings is about 1,000,000 or more, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  (MPEP-2144.05-II-A)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Won as applied to claims 1-2 above.
In regards to claim 7, Won has been discussed above, but does not explicitly teach a maximum height of the upper surface of the bonding portion from the upper surface of the support portion is about 0.01 millimeter to about 0.03 millimeter.
However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in maximum height of the upper surface of the bonding portion from the upper surface of the support portion is about 0.01 millimeter to about 0.03 millimeter will involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.


Claims 8-10, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Won as applied to claims 1-2 above, and further in view of Hong (US 2018/0040857).
In regards to claim 8, Won has been discussed above, but does not explicitly teach the support portion of the deposition mask frame comprises: a lower surface opposite to the upper surface of the support portion, and the upper surface of the support portion comprises a first upper surface portion and a second upper surface portion located at different heights from the lower surface.
However, Hong teaches a mask frame (151) which comprises a support portion which surrounds a bonding portion which contacts the mask sheet (152) (fig. 1, 7, 12; para. 75-77).
Hong teaches the support portion comprises a lower surface (not shown) opposite to the upper surface of the support portion, and the upper surface of the support portion comprises a first upper surface portion and a second upper surface portion located at different heights from the lower surface (see different thickness along long portion of the frame) (fig. 1, 7, 12).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the mask frame of Hong onto the mask frame of Won because Hong teaches it will minimize deposition defect occurring during deposition (para. 47) and because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
In regards to claim 9, Won and Hong do not explicitly teach a first thickness of the deposition mask frame taken between the lower surface and the first upper surface portion is about 15 millimeters to about 20 millimeters, and a second thickness of the deposition mask 
However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the different thickness of the mask frame in different areas, involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.
In regards to claim 10, Won and Hong as discussed above, where Hong teaches the support portion further comprises an intermediate side surface (see vertical portion {incline} which connects different thicknesses along long portion of the frame), which connects the first upper surface portion and the second upper surface portion to each other, the intermediate side surface being inclined with respect to the lower surface (fig. 1, 7, 12).
In regards to claim 14, Won has been discussed above, but does not explicitly teach the mask is a plurality of mask sheets each comprising a plurality of openings.
However, Hong teaches a plurality of mask sheets (152) which mount onto the mask frame (151), where each of the mask sheets comprise a plurality of openings (152-1) (fig. 1-2, 7, 12; para. 75-78).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the plurality of mask sheets of Hong onto the mask of Won because Hong teaches it will minimize deposition defect occurring during deposition (para. 47).
Further regarding claim 14, Won and Hong as discussed above, where Hong teaches the mask frame (151) comprises a plurality of raised portions onto which the plurality of mask sheets are attached, where the plurality of raised portions are spaced apart from each other along a y-
In regards to claim 15, Won and Hong as discussed above, where Hong teaches the mask frame comprises the raised portion and the depressed portion which alternate along the y-axis (fig. 1, 7, 12).
 In regards to claim 16, Won and Hong as discussed above, where Hong teaches the plurality of mask sheets are spaced apart from one another along the y-axis (fig. 1, 7, 12).
In regards to claim 18, Won and Hong as discussed above, where Won teaches the contact portion (c1-c8, bonding portion) is curved (fig. 5-12) and Won and Hong teaches the plurality of mask sheets are welded to the upper surface of the contact portion.
In regards to claim 19, Won and Hong as discussed above, where Won teaches the frame defines the frame opening (FAP) and Hong teaches plurality of mask sheets are attached to the frame across the frame opening (fig. 1, 7, 12).
In regards to claim 20, Won and Hong as discussed above, where the plurality of mask sheets comprises Invar alloy (para. 85).

Allowable Subject Matter
Claims 11-13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 11, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of the support portion and the bonding portion comprise 
Claims 12-13 are dependent on claim 11.
In regards to claim 17, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of the plurality of the deposition mask sheets attached to the deposition mask frame disposes the depressed portions respectively between adjacent deposition mask sheets among the plurality of the deposition mask sheets, as recited in the claim

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/Binu Thomas/Primary Examiner, Art Unit 1717